ULTRA VARIABLE LIFE ULTRANNUITY SERIES V VARIABLE ANNUITY Prospectus Supplement Dated September 13, 2010 Important Information about Van Kampen Universal Institutional Funds Effective June1, 2010, the names of the following subaccounts were changed. All references to the former names in the Prospectus dated May1, 2010 are hereby changed to reflect the new names effective June1, 2010: Former Name New Name Van Kampen UIF Core Plus Fixed Income Morgan Stanley UIF Core Plus Fixed Income Van Kampen UIF Emerging Markets Equity Morgan Stanley UIF Emerging Markets Equity Investors should retain this supplement for future reference. COMPANION LIFE INSURANCE COMPANY,Variable Product Services Mailing Address:P.O. Box 750497, Topeka, Kansas 66675-04971-800-494-0067
